Exhibit 10.31

MARTHA M. HAYES

EMPLOYMENT AGREEMENT

THIS AGREEMENT is executed as of                             , 2011, effective
as of the 1st day of August, 2011, by and between ANCHORBANK FSB, a
federally-chartered depository financial institution having its principal office
in Madison, Wisconsin (hereinafter referred to as “AnchorBank”, “Bank” or
“Employer”), and MARTHA M. HAYES (hereinafter referred to as the “Employee”).

W I T N E S E T H:

WHEREAS, AnchorBank is in the banking business, providing a variety of financial
services, to its customers, including but not limited to, residential,
commercial and consumer loans and investments services throughout the State of
Wisconsin.

WHEREAS, the AnchorBank wishes to assure itself of the services of the Employee
for the specified twelve (12) month period in the capacity of Executive Vice
President – Chief Risk Officer and Employee wishes to serve in the employ of the
Bank in such a capacity;

And

WHEREAS, the parties agree upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Position. The Employee shall serve Bank as its Executive Vice President –
Chief Risk Officer and shall serve Anchor BanCorp Wisconsin, Inc. (the
“Company”) in the same capacity (the Bank and Company may be referred to
collectively herein as the “Employer”). The Employee hereby represents that she
is not bound by any confidentiality agreements or restrictive covenants which
restrict or may restrict her ability to perform her duties hereunder, and agrees
that she will not enter into any such agreements or covenants during the term of
her employment hereunder, except such restrictive covenants or confidentiality
agreements as are required by the Bank and/or Company. The Employee shall report
to the Chief Executive Officer (CEO), Chris Bauer. The starting date of the
position for purposes of this Agreement is August 1, 2011.

2. Duties. The Employee shall devote her full business and professional time and
attention to the performance of her duties and responsibilities hereunder. The
Employee shall perform such duties as providing professional, technical,
analytical, and strategic advice and assistance to the Bank and Company,
including but not limited to, supervision over the Bank’s Special Assets Group,
Commercial Credit Underwriting Group with credit approval authority, Business
Intelligence Analysis Group, Portfolio Management Group and Loan Operations
Group, and shall render such other services and duties as may be assigned from
time to time. Employee’s duties include, but are not limited to, management of
personnel in the departments that she is assigned, designing and recommending
for approval by the CEO and Board of Directors policies and procedures to
minimize risk and maximize the Bank’s assets, portfolios, loans and credit
operations and implementing and maintaining them and to otherwise

 

1



--------------------------------------------------------------------------------

establish and carry out the operational missions of the Bank and Company.
Employee will report to and meet with the CEO and with the Board of Directors as
requested.

3. Location of Performance of Duties. It is anticipated that Employee will
perform her job duties at the corporate offices located in Madison, Wisconsin,
except to the extent her duties may from time to time require her presence at
branch offices or other locations.

4. Conduct. The Employee shall at all times during her employment:

4.1 Observe and conform to all federal, state and local laws;

4.2 Comply with all Bank employment policies applicable to employees, including
the Bank’s then-current Employee Handbook (the “Employee Handbook”);

4.3 Accept and carry out all reasonable directions and orders of the CEO, her
designee and/or the Board of Directors;

4.4 Otherwise act in a professional manner, setting the example of excellence to
the workforce, government officials and agencies, and community.

5. Reports. The Employee shall prepare any reports as requested by the CEO
and/or her designee and/or the Board of Directors on a timely basis.

6. Term of Employment and Compensation.

6.1 Term of Employment. The Bank shall employ Employee for a period of one
(1) year, commencing on August 1, 2011 and ending on July 31, 2012, except as
otherwise provided.

6.2 Salary. The Employee’s salary shall be $432,000 per annum, payable by the
Bank at the rate of $36,000 per month in accordance with the Bank’s normal
payroll procedures; provided, however, that such amount may be prorated between
the Bank and Company in such proportion as may be determined by their Boards of
Directors to appropriately reflect the allocation of Employee’s time between
them.

6.3 EESA/ARRA. The Agreement is intended to comply with rules and regulations
pertaining to executive compensation under the Emergency Economic Stabilization
Act of 2008 (EESA), as amended by the American Recovery and Reinvestment Act of
2009 (the ARRA) and any amendments thereto and regulations which may have impact
on the Agreement, including those regulations which became effective upon
issuance by the U.S. Department of Treasury as 31 C.F.R. Part 30 on or about
June 15, 2009 (the “Regulations”). Effective during the period in which any
obligation of the Company arising from financial assistance provided under the
United States Treasury’s Troubled Assets Relief Program (TARP) remains
outstanding (but not including any period during which the Federal Government
only holds warrants to purchase common stock of the Company), such that the
Company is subject to Section 111 of EESA (the “TARP Participation Period”),
Employers shall not, and shall not be obligated to, pay or accrue any bonus,
retention award or incentive compensation or make any payment for Employee’s
departure from the Employers for any reason (except for payments for services
performed or benefits accrued) to or for Employee to the extent prohibited by
Section 111 of EESA or the Regulations. If in the opinion of tax or regulatory
counsel selected by Employer

 

2



--------------------------------------------------------------------------------

and acceptable to Employee, it is necessary to limit or reduce Employee’s
compensation pursuant to this Section 6.3, the Bank shall take all reasonable
steps to restructure this Agreement and Employee’s compensation and benefits in
a manner intended to compensate the Employee according to the original
provisions and intent of this Agreement. This restructuring may, to the extent
permissible under EESA and/or the Regulations, include (a) delaying payments
during the TARP Participation Period to a time when the Bank is no longer
subject to Section 111 of EESA, or (b) implementing payments or programs not
originally contemplated by the parties. If in the opinion of such counsel there
are payments or amounts not capable of restructuring, such amounts or payments
shall be deemed waived by Employee and Employee agrees to accept such waiver;
provided, however, that if Employee believes such opinion to be incorrect,
(A) the Bank shall pay to the Employee the maximum amount of payments and
benefits which such opinion indicates there is a high probability do not result
in any such payment and benefits being in violation of EESA and/or the
Regulations, and (B) the Bank may request, and Employee shall have the right to
demand, that Employers request a ruling from the IRS or other applicable
regulatory authority as to whether the disputed payments have such consequences.
Any such request for a ruling shall be promptly prepared and filed by the Bank,
but in no event later than thirty (30) days from the date of the Employee’s
request as referred to above, and shall be subject to Employee’s approval prior
to filing, which shall not be unreasonably withheld. The Bank and Employee agree
to be bound by any ruling received and to make appropriate payments to each
other to reflect the impact of EESA and the Regulations on payments made or to
be made as reflected by such rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

In the event the Bank ceases to be subject to ARRA and/or Section 111 of EESA
and the Regulations for any reason, any limitations on amounts or payments to
Employee imposed by this Section 6.3 shall cease to be effective. The parties to
this Agreement recognize that further regulations under AARA and EESA, in
addition to the Regulations, may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of any such further regulations this
Agreement may be modified as is in good faith deemed necessary in light of the
provisions of such regulations to achieve the intent and purposes of this
Agreement, and that consent to such modifications shall be unreasonably
withheld.

7. Expense Reimbursement. During the term of this Agreement, the Bank shall
reimburse the Employee for all reasonable and necessary out-of-pocket expenses
incurred, such as, mileage for commuting at the IRS approved rate, lodging,
meals and other job and travel-related expenses or other expense as determined
by the Bank with the Bank’s prior written approval, by the Employee in
connection with the performance of her duties hereunder, upon the presentation
of proper accounts therefore in accordance with the Bank’s policies. Such
reimbursement will be due within ten (10) days after the Bank’s receipt of
Employee’s request for reimbursement.

8. Benefits. During the term of this Agreement, the Employee shall be entitled
to the employee benefits as provided in the Employee Handbook, dated October 1,
2009 and as updated by Employers from time to time. Employee, if she satisfies
the conditions for eligibility, will be eligible to receive such other benefits
that are available to employees with the similar job title and job
classification as Employee, including stock options and restricted stock as is
authorized and approved by the Board of Directors.

 

3



--------------------------------------------------------------------------------

9. Termination of Employment. Employee’s employment may be terminated by the
Bank or Employee before the end of the term of the Agreement, as follows:

 

  (a) By Bank. Employee can be terminated by the Bank’s Board of Directors or
CEO at any time by written notice during the term of this Agreement for “Cause”
or for any other reason. For purposes of a termination for Cause, Cause shall
mean any termination because of Employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease and desist order, or material breach of any provision of this contract.
Should Employee be terminated for Cause under this provision, Employee will not
be eligible to receive any further compensation or benefits for any period after
such termination.

 

  (b) By Employee Resignation. If Employee voluntarily resigns from the Bank,
Employee agrees to give at least thirty (30) days written notice to the Bank.
Employee agrees to continue to provide services consistent with the terms of
this Agreement throughout the thirty (30) day notice period and also to work
with the Bank, CEO, and any person designated by the CEO as a replacement for
Employee to (i) wind up those matters with which Employee is involved which are
capable of resolution within the notice period, and (ii) assist in the training
of a replacement and in the transitioning of those matters not capable of being
wound up within the notice period. In consideration of continuing to provide
such services, together with providing assistance in winding up and
transitioning of matters and contingent upon Employee providing the same for
thirty (30) days or for any longer period as agreed upon, the Bank agrees to pay
Employee an amount equal to her salary for the period for which such services
were provided .

 

  (c) Suspension or Termination Required by the OTS or FDIC.

(A) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Employers’ affairs by a notice served under Section 8(e)(3),
or Section 8(g)(1), of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(3)
and (g)(l)], the Bank’s obligations under the Agreement shall be suspended as of
the date of service of the notice unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Bank shall (i) pay Employee all of
the compensation withheld while their obligations under this Agreement were
suspended, and (ii) reinstate such obligations as were suspended.

(B) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Employers’ affairs by an order issued under Section 8(e)(4)
or Section 8(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(4)
or (g)(1)], all obligations of the Bank under

 

4



--------------------------------------------------------------------------------

the Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

(C) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act [12 U.S.C. 1813 (x)(1)], all obligations under the
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the Employee.

(D) All obligations under the Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
Employers’ continued operations (i) by the Comptroller of the Currency (the
“Comptroller”), or the Comptroller’s designee at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Employers under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act or
(ii) by the Comptroller or the Comptroller’s designee, at the time it approves a
supervisory merger to resolve problems related to operation of the Employers or
when the Employers are determined by the Comptroller to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

(E) In the event that 12 C.F.R. § 163.39, or any successor regulation, is
repealed, this Section 9(c) shall cease to be effective on the effective date of
such repeal. In the event that 12 C.F.R. § 563.39, or any successor regulation,
is amended or modified, this Agreement shall be revised to reflect the amended
or modified provisions if: (1) the amended or modified provision is required to
be included in this Agreement; or (2) if not so required, the Employee requests
that the Agreement be so revised.

10. Confidential Information.

10.1 Non-Disclosure. Employee acknowledges that AnchorBank is engaged in a
highly competitive industry which draws customers primarily from the local
communities both in and surrounding the locations of its corporate and branch
offices throughout the State of Wisconsin. AnchorBank has a proprietary interest
in its information, including without limitation, data and plans pertaining to
marketing/strategic/business planning, pricing information, training, and
personnel information, all of which are highly confidential and/or constitute
trade secrets. Employee further acknowledges that AnchorBank obtains and
compiles, at significant expense, highly sensitive customer information,
including, but not limited to, customer names, addresses, telephone numbers,
social security numbers, account numbers, and asset and/or investment
information, such as name, nature and amount of assets, date of transactions and
other such information and that AnchorBank has developed and implemented
comprehensive security measures to protect such information from unauthorized
disclosure, which are required under federal, specifically, the Gramm Leach
Bliley Statute, and implementing regulations, known as Regulation P – Privacy of
Consumer Financial Information.

 

5



--------------------------------------------------------------------------------

10.2 Employee acknowledges that such confidential and proprietary information is
contained at AnchorBank’s offices, in AnchorBank’s computer network systems, and
other electronic communication devices which Employee may be given access.

10.3 Employee acknowledges that such confidential and proprietary information is
owned and shall continue to be owned by AnchorBank. Except as provided in this
Section 10, Employee agrees:

10.3.1 During the term of her employment and for a period of one (1) year after
such employment terminates, not to use such information for any purpose
whatsoever or to divulge such information to any person other than AnchorBank or
persons to whom AnchorBank has given its consent unless such information has
already become common knowledge or unless Employee is compelled to disclose it
by governmental process;

10.3.2 To the extent that such information constitutes information protected by
the Uniform Trade Secrets Act, Section 134.90, Wis. Stats., Employee agrees not
to use or divulge such information, during the term of her employment and
thereafter indefinitely, until such information is no longer protected by the
foregoing statute or unless AnchorBank has given its consent;

10.3.3 To the extent that such information constitutes information protected by
the Gramm Leach Bliley Statute, Employee agrees not to use or divulge customer
personal information, such as, social security numbers, account numbers, and
asset and/or investment information, such as name, nature and amount of assets,
date of transactions and other such information, during the term of his/her
employment and thereafter indefinitely.

10.4 Upon termination, all documents and information listed in paragraph 10.1
shall be returned to AnchorBank, unless otherwise authorized by AnchorBank. To
the extent the property belongs to any other affiliate of AnchorBank, AnchorBank
will forward the information to the affiliate.

10.5 Employee agrees not to make any copies of any trade secret or confidential
information for use outside of AnchorBank’s office except as specifically
authorized in writing by AnchorBank.

10.6 Notice of Disclosure. In the event that the Employee is required, by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process, to disclose any confidential
material relating to the AnchorBank, the Employee shall provide the AnchorBank
with prompt notice thereof so that the Bank may seek an appropriate protective
order and/or waive compliance by the Employee with the provisions hereof;
provided, however, that if in the absence of a protective order or the receipt
of such a waiver, the Employee is, in the opinion of counsel for the AnchorBank
or the Employee, compelled to disclose confidential material not otherwise
disclosable hereunder to any legislative, judicial or regulatory body, agency or
authority, or else be exposed to liability for contempt, fine or penalty or to
other censure, such confidential material may be so disclosed.

 

6



--------------------------------------------------------------------------------

10.7 Availability of Documents to Employee. In the event Employee becomes the
subject of any form of regulatory action or complaint relating to her period of
employment by the Employers, Employee may request access to such documents and
other Bank, Company or subsidiary information as is deemed reasonably necessary
by the Employee (or her counsel or representative) to Employee’s defense of such
action or complaint. Employers shall determine, in their sole discretion, what
documentation or information to make available; provided, however, that (i) no
information or materials constituting “unpublished OTS information” under 12
C.F.R. Section 510.5 shall be provided under any circumstances except in
compliance with the provisions thereof, and (ii) Employee and her counsel or
representative must first agree to steps acceptable to the Employers (or to any
successor to one or both of the Employers) to safeguard against unauthorized
disclosure of the accessed information. Employee’s right of access pursuant to
this Section 10.7 shall survive any termination of employment regardless of
cause.

11. Discoveries and Inventions. Employee agrees that all inventions, designs,
improvements, writings, research, analysis, and discoveries made during the term
of this Agreement and pertaining to the business conducted by AnchorBank shall
be the exclusive property of AnchorBank, as determined solely by AnchorBank.
Employee shall assist AnchorBank in obtaining patents, trademarks, service marks
and/or copyrights on all such inventions, designs, improvements, writings and
discoveries deemed suitable for patent, trademark, service mark, or copyright by
AnchorBank, and shall execute all documents and do all things necessary to
obtain letters, patents, or copyrights, vest AnchorBank with full and exclusive
title thereto, and protect the same against infringements by others.

12. Goodwill. At no time, may Employee take any action or make any statement the
effect of which is intended to disparage the goodwill of the Employers or the
business reputation or good name of the Employers, its officers, directors or
employees, or be otherwise detrimental to the Employers.

13. Equitable Relief/Court Jurisdiction. In the event of a breach or threatened
breach of this Agreement, the non-breaching party shall be entitled to
pre-judgment injunctive relief or similar equitable relief (and the breaching
party shall reimburse the Bank for the costs and reasonable attorneys’ fees of
procuring such an injunction or relief) restraining the breaching party from
committing or continuing any such breach or threatened breach or granting
specific performance of any act required to be performed, without the necessity
of showing any actual damage or that money damages would not afford an adequate
remedy and without the necessity of posting any bond or other security. The
parties also hereby consent to the jurisdiction of the Federal courts located in
the Western District of Wisconsin and the state courts located in Dane County
for any proceedings under this Agreement. Nothing herein shall be construed as
prohibiting either party from pursuing any other remedies at law or in equity
which it may have.

14. Successors and Assigns. The Employee may not assign this Agreement or any
part thereof.’

15. Governing Law. This Agreement shall be deemed a contract made under, and for
all purposes shall be construed in accordance with, the laws of the State of
Wisconsin applicable to contracts to be performed entirely within such State.

 

7



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and it supersedes all undertakings and agreements, whether oral or in
writing, if there be any, previously entered into by them with respect thereto.

17. Amendment. No modification, amendment or addition to this Agreement will be
valid or enforceable unless it is in writing and signed by both parties.

18. Waiver. Failure to insist upon the full performance of an obligation or
failure to exercise rights under this Agreement shall not constitute a waiver as
to future defaults or exercise of rights.

19. Notices. All notices, demands and other communications which may or are
required to be given under this Agreement must be in writing, must be given
either by personal delivery or by registered or certified mail and will be
deemed to have been given when personally delivered or when deposited in the
mail, postage prepaid, addressed to the residence of Employee or her legal
representative or to the business address of the Bank, as the case may be, or to
such other addresses either party may designate by written notice to the other
party.

20. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

21. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

22. Counterparts. This Agreement may be executed in counterparts, both of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

ANCHORBANK FSB By:        Chris Bauer, Chief Executive Officer

 

EMPLOYEE:       Martha M. Hayes, Executive Vice President-Chief Risk Officer

 

8